 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDU-Wana-Wash Frocks,Inc. and International Ladies'GarmentWorkers'Union, Local108, PetitionerCase 4-RC-9973April 25, 1973DECISION ON REVIEW AND ORDEROn November 21, 1972, the Regional Director forRegion 4 issued a Decision and Direction of Electionin the above-entitled proceeding, wherein he foundappropriate the single-location unit requested by thePetitioner.Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations,Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's Decision and Direction of Election on theground,inter alia,that in making his unit finding hedeparted from officially reported precedent. The Peti-tioner filed an opposition thereto.By telegraphic order dated December 13, 1972, theNationalLaborRelationsBoard granted theEmployer's request for review and stayed the electionpending decision on review. Thereafter, the partiesfiled briefs on review. The Employer requested oralargument before the Board.The Board has considered the entire record in thiscase with respect to the issues under review, I includingthe briefs on review, and makes the following find-ings:As indicated above, the Regional Director foundappropriate the Petitioner's requested unit of produc-tion and maintenance employees at the Employer'sNewville, Pennsylvania, facility. On review, the Em-ployer contends that the only appropriate unit hereinmust encompass production and maintenance em-ployees at all its facilities which are located in New-ville,Carlisle,Shippensburg, and Fort Loudon,Pennsylvania. It also argues that, in the absence of ashowing of substantial change of circumstances, theRegional Director erred in not following a priorBoard finding that a unit of production and mainte-nanceemployees at all three of its then existing plantsatNewville, Shippensburg, and Fort Loudon wasalone appropriate.2The Employer, whose principal offices are in NewYork City,is engagedin the manufacture of ladies'cotton dresses at the aforementioned facilities. TheCarlisle and Shippensburg facilities are located ap-1The Employer's request for oral argument is hereby denied,as the recordand briefs adequately present the issues and the positions of the parties.2Decision dated February 8, 1961, in Cases4-RC-4378 and 4-RC-4382(not printed in published volumes of Board Decisions.)In those consolidatedcases the Petitioner made an amended request for a two-plant unit comprisedof employees at Newville and Shippensburg.proximately 11 miles from Newville, and the FortLoudon facility is approximately 39 miles from New-ville. The facility in Newville receives a cutting ticketand sample garment from New York. Patternmaking,marking, spreading, and cutting of the piece goods arethen done in Newville. The cut goods, depending onthe type of order and production schedules, are thensewn eitherin a sewingroom at the Newville plant orat one of the other threefacilities,each of which is asewing room operation. The goods are then returnedto Newville for finishing operations, such as button-holing, application of buttons, turning, pressing, andsorting as to sizeand color. The goods are shipped tocustomersfrom a shippingarealocated in a separatebuilding one or two blocks from the Newville plant.The administrative offices of the Employer are lo-cated in Newville, where all production and payrollrecords are kept. Wage, hours, and fringe benefits aredetermined in Newville and are uniform for all em-ployees. Production scheduling and pricing are donein Newville. Although the plant managers at the vari-ous facilities3 take part in hiring and firing, all suchactionsmustbe approved by officials in Newville.Employee grievances may be directed initially to theplant manager. However, all but minor grievances areresolved by officials in Newville. The productionmanager located in Newville maintains daily tele-phone contact with the plant managers at the variousfacilities and visits the various facilities 3 to 4 days aweek. The production manager's decision to send cutgoods for any given design to a particular sewingroom is based on the workloads at the various loca-tions and the location of special machinery. There issome interchange of personnel. Also, machinery isfrequently transferred from one facility to another,and is maintained and repaired by three mechanicsemployed by the Employer who make regularlyscheduled visits every week to each of the facilities. Acentral telephone switchboard located in Newvilleserves allfacilities.As noted above, in our previous decision we foundthat only an Employerwide unit was appropriate foritsproduction and maintenance employees at threelocations.No substantial changes have occurred inthe Employer's operations since the decision to war-rant a different finding herein. The high degree offunctional integration of the Employer's business, asevidenced by the virtually complete dependence ofthe outlying sewing rooms on the Newville plant forproduction and administration, remains as before, de-spite the addition of another sewing facility at Car-3 It appears that the plant managers at the Shippensburg,Carlisle,and FortLoudon sewing rooms are the sole supervisors of the employees employedthere203 NLRB No. 30 U-WANNA-WASH, FROCKS, INC.lisle.The significance of the geographic separation ofthe Employer's sewing rooms also wanes in light ofthe Employer's practice of frequently transferring ma-chinery between them, its use of a central mainte-nance crew for machinery repairs at all facilities, thefrequent and regular visitations of the productionmanager at all the facilities, and the use of Newvillebased drivers to transport work and machineryamong the various locations on a daily basis.Accordingly, we find that the requested unit con-fined in scope to the Newville facility is inappropriateas anarbitrary segment of employees in the Employ-erwide unit, which in the circumstances of this case,we find to be the smallest appropriate unit. As thePetitioner has not indicated a desire to proceed to anelection in a broader unit, we shall dismiss its peti-tion.4ORDERIt ishereby ordered that the petition filed here be,and it hereby is dismissed.MEMBERFANNING.dissenting:The Regional Director found that the record sup-ported the presumptive appropriateness of a single-plant unit sought by the Petitioner at Newville, Penn-sylvania, despite a substantial degree of productionintegrationwith three "factories," one located 11miles tothe northeast of Newville and two located 11and 39 miles to the southwest of Newville.5 Thoughthe record amply sustains that conclusion, my col-leaguesnow reverse that finding and dismiss the peti-tion, finding only a four-plant unit appropriate.There is no bargaining history.' Newville is the ad-ministrative center of the Employer's dressmanufac-turing operation. The plant at Newville makes dresspatterns from sample dresses, marks,cuts, sews, fin-ishes, and packs. However, it sews only part of whatit cuts, the remainder going to an unspecified numberof contractsewingplants as well as to its own threefactories, or sewing rooms, at Carlisle, Shippensburg,and Fort Loudon. As to some styles, Newville, whichemploys 15 percent of the Employer's sewing employ-ees, produces the end product completely. Styles re-quiring specialized sewing machines are sent to thefactory sewing room which has such machines. Theproductionmanager incharge ofsewing,one of thetwo witnesses at the hearing, testified that sewing ma-4 SeeNational Connector, Divisionof Fabri-Tek Incorporated,191NLRB675; andTungsten Contact ManufacturingCompany,Incorporated,189 NLRB22,3In his testimony the production manager referred frequently to the otherthree locations as "factories."6 There is a 1961 unpublished case in which the Board found a three-plantunit (there were then only three and Petitioner sought only two) appropriateThere is no indication in this record that bargaining resulted175chine operators are not transferred at all, the practicebeing to transfer work rather than operators, and thatequipment is also transferred. According to him, em-ployees at any "factory" are free to go home at lunch,implying that all live in the immediate area of theirwork location.Concerning the day-to-day autonomy of Carlisle,Shippensburg, and Fort Loudon,' it appears that eachplantmanager has employment application formsand interviews applicants, checking with Newvilleonly to see whether it approves hiring additional em-ployees at the time and whether only experienced em-ployees should be considered. According to the pro-duction manager, the recommendation of plant man-agers, including those with respect to pay increases, isnormally taken. The example he gave of overruling arecommendation is rather revealing. If a plant manag-er recommended keeping a new girl on for a longertrial period, he would overrule if the girl's work werepoor, like "2 bucks($2) a day."(Emphasis supplied.)The other witness was the plant manager at Ship-pensburg. He testified to approval of his recommen-dation to promote a specific employee to a floorlady,to approval of recommendations to correct piecerates,and approval with respect to utilization ofovertime. It was also his testimony that it would be"very rare" for Newville to say thatovertime was notneeded when recommended. He also adjusts somegrievances himself and trains the people who workunder him, which is the entire sewing force at thatlocation. According to him, the other plants operatein the same manner, testimony which is consistentwith that of the production manager. Concerning hireand discharge the Shippensburg plant manager stat-ed:Yes. I usually-when I hire or fire-either way,I call Mr. Holbreich [vice presidentand generalmanagerat Newville] and ask himif it's all rightif I hire afew girls atthistime. I'll tell him thatright now I believe I could handlea few moresewingmachine operators . . . and the same waywith firing.A considerable portion of the record is devoted torMy colleagues at In.3 admit that the plant managers at the three sewingplants are "the sole supervisors"of the employees at these plants.As thesesame supervisors have extensive responsibility with respect to, and impactupon,hiring employees for the sewing plants,as well as supervising them, adecision such as this,which emphasizes the visits of a "production" managerand repair mechanics to sewing plants, the transfer of machinery betweenplants instead of the sewing employees themselves,and a central switch-board,relies unrealistically on centralized administration of product andequipment at the expense of employee bargaining rights.It seems to me themajoritydefeats the purposes of the Act by ignoring geography and autono-my Theseparate community of interest of three groups of sewing employees,who in all probability could not be recruited for work at the main Newvilleplant because of the distance involved,is ignored,as well as the autonomoustreatment from a labor relations standpoint which each group receives. Withthis approach the mere existence of these groups is used to turn the mainplant here sought into an "arbitrary segment" of an appropriate unit. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony on the authority of plantmanagers,as out-lined above. Thus, I could not say, as my colleaguesdo, that plant managers merely "take part" in hiringand firing, and that "all such actions" must be ap-proved by officials in Newville, or that all but minorgrievances are resolved in Newville. I would be com-pelled to characterize the record as showing consider-able autonomy in the day-to-day operation of thegeographically separated sewing rooms located atCarlisle, Shippensburg, and Fort Loudon. And, Iwould agree with the Regional Director that inter-change is "modest" or insignificant inasmuch as thesame production manager who said that temporarytransfers of personnel occurred "so often I wouldn'tbegin to guess," apparently meant only finishing em-ployees, for he also said that sewing machine opera-tors "are not transferred at all . . . I testified beforewe have transferred work rather than the operator."It is also noteworthy that he could name only twooccasions-23 months apart-of temporary inter-change.The majority's conclusion that there is "close ge-ographic proximity of all of the plants" is one as towhich reasonable men may well differ. But with twoof the sewing factories 11 miles away from Newville-in opposite directions-and the third 39 miles away,and with employees at each living in the immediatevicinity, it is highly unrealistic to conclude that thesegroups lack separate communities of interest. As eachgroup is also hired locally and has separate supervi-sion by plant managers who assign work, take upgrievances,hire and discharge, and effectively recom-mend with respect to the full gamut of conditions ofemployment, each of these three is a separate appro-priate unit. I would affirm the Regional Director andgrant an election to the Newville employees alone.8 Afour-plant unit is also appropriate as an employerwideunit, but in the absence of bargaining history on thatbasis or some other combination, there is no cogentreason, on this record, to find a Newville plant unitinappropriate .981 would include the shipping employees at Newville,located severalblocks from the Newville plant It is not clear from the Regional Director'sdecision whether he did so9My colleagues cite two cases in which I participated Both are distinguish-ableNational Connector, Divisionof Fabri-Tek Incorporated,191 NLRB 675,where there was an"absence of local autonomy in supervision."TungstenContact MfgCo, 189 NLRB22, where the duties of the manager of the plantsought separately were not revealed in the record, only his day-to-day con-duct of the plant,he did not supervise 25 percent of the employees at hisplant,and recruitment was centrally organized Neither case involves a gar-ment plant such as the plants here It is well known that in this industry manysewing factories operate autonomously and-as here,in unspecified plantsutilized by this Employer-contract to do sewing alone Separately locatedand separately supervised, they are presumptively appropriate separate units